Title: From Thomas Jefferson to Henry Skipwith, 28 July 1787
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Paris July 28. 1787.

A long journey has prevented me from writing to any of my  friends for some time past. This was undertaken with a view to benefit a dislocated and ill-set wrist by the mineral waters of Aix in Provence. Finding this hope vain, I was led from other views to cross the Alps as far as Turin, Milan, Genoa, to follow the Mediterranean as far as Cette, the canal of Languedoc, the Garonne &c. to Paris. A most pleasing journey it proved, Arts and Agriculture offering something new at every step, and often things worth our imitation. But the accounts from our country give me to believe we are not in a condition to hope for the imitation of any thing good. All letters are filled with details of our extravagance. From these accounts I look back to the time of the war as a time of happiness and enjoiment, when amidst the privation of many things not essential to happiness, we could not run in debt because no body would trust us; when we practised of necessity the maxim of buying nothing but what we had money in our pockets to pay for; a maxim which of all others lays the broadest foundation for happiness. I see no remedy to our evils but an open course of law. Harsh as it may seem, it would relieve the very patients who dread it, by stopping the course of their extravagance before it renders their affairs entirely desperate. The eternal and bitter strictures of our conduct which teem in every London paper, and are copied from them into others, fill me with anxiety on this subject. The state of things in Europe is rather threatening at the moment. The innovations of the Emperor in his dominions have excited a spirit of resistance. His subjects in Brabant and Flanders are arming, and he has put 45,000 troops in motion towards that country. I believe they will come to blows. The parties in Holland have already spilt too much blood to be easily stopped. If left to themselves I apprehend the Stadhoulderians will be too strong; and if foreign powers interfere, the weight is still on their side. England and Prussia will be too much for France. As it is certain that neither of these powers wish for war, that England and France are particularly averse to it, perhaps the matter may end in an armed mediation. If the mediators should not agree, they will draw their negociations into length and trust to the chapter of accidents for their final solution.With respect to our country, it stands well with the present ministry here. The nonpaiment of our debt is against us. We are occupied in procuring favorable terms of reception for our produce. I beg leave to recall myself most affectionately to the remembrance of Mrs. Skipwith whose friendship will ever be a precious possession to me, and furnishes me pleasing recollections. Name me also to your little  family, who have all, probably, forgotten me. Patsy and Polly are well and both write to Mrs. Skipwith. Polly’s arrival has been matter of much happiness to us. Adieu, my dear Sir, and be assured of the sentiments of sincere esteem of Your affectionate friend & servant,

Th: Jefferson

